 

AMENDMENT NO. 1 TO
EMPLOYMENT AGREEMENT

 

This Amendment No. 1 to Employment Agreement (this “Amendment”) is effective as
of June 5, 2014, by and between Advaxis, Inc., a Delaware corporation (the
“Company”), and Sara Bonstein (“Executive”).

 

WHEREAS, the Company and Executive entered into an Employment Agreement,
effective as of March 24, 2014 (the “Agreemen”), pursuant to which the Company
employed Executive in the capacity, for the period, and on the terms and
conditions set forth therein; and

 

WHEREAS, Section 3(a) of the Agreement provided that the Executive’s Base Salary
(as such term is defined in the Agreement) shall be paid through a Cash
Component and a Stock Component;

 

WHEREAS, the Company and Executive desire to enter into this Amendment pursuant
to which Section 3(a) of the Agreement shall be amended and restated to set
forth the terms and conditions relating to the payment of salary to Executive so
that the Stock Component shall be paid in a different manner than set forth in
the Agreement; and

 

WHEREAS, the Company made an offer of employment to the Executive on February 6,
2014 which contained certain terms, including the issuance of 100,000 shares of
common stock of the Company (the “Inducement Grant”) as an inducement for
Executive to accept employment with the Company and commence her employment with
the Company on February 24, 2014, and it is now desirable to set forth in
greater detail the terms of such Inducement Grant so that such shares may now be
issued.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements herein contained, the parties hereby agree as follows:

 

1. AMENDMENT TO SECTION 3(a). Section 3(a) of the Agreement is hereby amended
and restated in its entirety to read as follows:

 

“(a) SALARY. Executive shall receive an annual salary of Two Hundred Twenty-Five
Thousand Dollars ($225,000.00), plus annual cost of living (COLA—as determined
by the Social Security Administration) salary increases commencing on the
one-year anniversary of the execution of this Agreement (“Base Salary”). The
applicable Base Salary shall be reviewed by the Board immediately following the
end of the Company’s fiscal year to determine the annual increase, or decrease
consistent with the Company’s decrease in the base salaries of other senior
executives, to the applicable year’s Base Salary; provided, however, that in no
event shall such annual increase be less than the cost of living increase. The
Base Salary shall be paid in two components, as follows: (a) Ninety Two and
one-half percent (92.5%) of the Base Salary shall be paid in cash (the “Cash
Component”), and (b) Seven and one-half percent (7.5%) of the Base Salary shall
be paid in the Company’s common stock, par value $0.0001 per share (the “Common
Stock”) (referred to as the “Stock Component”) as set forth below.

 

“(i) The applicable Cash Component will be paid in equal installments not less
frequently than bi-monthly in accordance with the Company’s salary payment
practices and employment tax withholding obligations in effect from time to time
for senior executives of the Company.

 

1

 

 

“(ii) The applicable Stock Component will be paid on the last business day of
each calendar month (if Executive has provided services to the Company in
accordance with the Agreement through such date) (each such date, a “Purchase
Date”) as follows: the Company shall withhold an amount equal to 7.5% of the
Executive Base Salary from each salary payment date described in Section 3(a)(i)
that falls within such calendar month and use such funds on the Purchase Date to
purchase shares of the Company’s common stock (“Common Stock”) from the Company
at a purchase price equal to the consolidated closing bid price of the Common
Stock on the Purchase Date.

 

“(iii) At the time of issuance of the Common Stock as described in Section
3(a)(ii) above, or any time thereafter as determined by the Company to be
necessary or appropriate, Executive authorizes withholding of all applicable tax
obligations from payroll and any other amounts payable to Executive, and
otherwise agrees to make adequate arrangements, as approved at the discretion of
the Company, for the applicable tax obligations in connection with the issuance
of the Common Stock. Subject to compliance with applicable law, the Company, at
its sole discretion, may permit Executive to satisfy all or any portion of the
tax obligations by deducting from shares of Common Stock to be issued to
Executive a number of whole shares having a fair market value, as determined by
the Company, not in excess of the amount of the tax obligations determined by
the applicable minimum statutory withholding rates.

 

“(iv) Executive acknowledges and agrees that as of the date hereof, the Company
has not filed a Registration Statement on Form S-8 (or any other registration
form) that covers the shares of Common Stock issuable hereunder. Executive
further acknowledges and agrees that the shares of Common Stock received by
Executive pursuant to this Section 3(a) may not be sold by Executive except
pursuant to an applicable registration statement or exemption from registration.
No Common Stock shall be issued in connection with a grant hereunder unless and
until all legal requirements applicable to the issuance of such Common Stock
have been complied with. Each grant made shall be conditioned on Executive’s
undertaking in writing to comply with such restrictions on his subsequent
disposition of such shares of Common Stock, and certificates representing such
shares may be legended to reflect any such restrictions. Certificates
representing shares of Common Stock issued or transferred hereunder will be
subject to such stop transfer orders and other restrictions as may be required
by applicable laws, regulations and interpretations, including any requirement
that a legend be placed thereon.

 

“(v) Executive shall not have voting or any other rights as a stockholder of the
Company with respect to any shares of Common Stock issuable hereunder until
immediately following the issuance of any such shares of Common Stock in
accordance herewith.

 

“(vi) Executive understands and agrees that the Company has not advised
Executive regarding Executive’s income tax liability in connection with the
issuance of stock as contemplated hereunder. Executive has reviewed with
Executive’s own tax advisors the federal, state, local and foreign tax
consequences of an investment in the Common Stock and the transactions
contemplated hereby. Executive is relying solely on such advisors and not on any
statements or representations of the Company or any of its agents. Executive
understands that, except as otherwise specifically provided in the Agreement,
Executive (and not the Company) shall be responsible for Executive’s own tax
liability that may arise as a result of an investment in the Common Stock or the
transactions contemplated by this Agreement.”

 

2

 

 

2. INSERTION OF NEW SECTION 3(g). The Agreement is hereby amended by adding the
following Section and Exhibit:

 

“(g) RESTRICTED STOCK AWARD. As soon as reasonably practical following the
execution and delivery of this Agreement, Executive shall receive a stock award
for 100,000 restricted stock units under the terms and conditions set forth in
the Restricted Stock Award Agreement attached hereto as Exhibit A.”

 

3.  MISCELLANEOUS.

 

(a) The provisions of Sections 8 (‘Notices’), 9 (‘Legal Representation’), 11
(‘Governing Law’), 12 (‘Assignment’), 13 (’Severability’), 15 (‘Remedies’), 16
(‘Dispute Resolution’) of the Agreement are hereby incorporated by reference as
if set forth in full herein, mutatis mutandis.

 

(b) Except as provided herein, the terms of the Agreement shall remain in full
force and effect. The Agreement (together with Exhibit A thereto), as amended
hereby, constitutes the entire agreement between the parties hereto relating to
the subject matter hereof, and supersedes all prior agreements and
understandings, whether oral or written, with respect to the same. No
modification, alteration, amendment or revision of or supplement to the
Agreement, as amended hereby, shall be valid or effective unless the same is in
writing and signed by both parties hereto. Email correspondence does not
constitute a writing for the purposes of this provision.

 

IN WITNESS WHEREOF, the parties have executed this Amendment No. 1 to Employment
Agreement as of the day and year first above written.

 

  ADVAXIS INC.,   a Delaware corporation         By: /s/ Daniel J. O’Connor  
Name: Daniel J. O’Connor   Title: Chief Executive Officer         Executive:    
  /s/ Sara Bonstein   Sara Bonstein

 

3

 

 



EXHIBIT A

 

ADVAXIS, INC.

 

RESTRICTED STOCK AWARD

 

The purpose of this Restricted Stock Award granted by Advaxis, Inc., a Delaware
corporation (the “Corporation”) is to further the interests of the Corporation
and its Stockholders by providing incentives in the form of stock awards to
persons not previously Employees of the Corporation, or following a bona fide
period of non-employment, as an inducement material to the person’s entering
into employment with the Corporation within the meaning of Rule 5635(c)(4) of
the NASDAQ Listing Rules.

 

I. NOTICE OF GRANT OF RESTRICTED STOCK.

 

Participant: Sara Bonstein     Grant Date                          , 2014    
Total Number of Restricted Stock: 100,000     Vesting Schedule: Subject to the
Terms and Conditions, the restrictions on the Restricted Stock shall expire and
the Restricted Stock shall become non-forfeitable (referred to as “Vested
Shares”) pursuant to the following schedule:       On Grant Date: 33,333 shares
of Restricted Stock         On February 24, 2015: 33,333 shares of Restricted
Stock         On February 24, 2016: 33,334 shares of Restricted Stock        
The Participant has no right to pro-rated vesting of the Restricted Stock if her
service to the Corporation terminates before any applicable vesting date
(regardless of the portion of the vesting period the Participant was in service
to the Corporation). Any unvested portion of the Restricted Stock Award will be
forfeited upon Participant’s termination of service to the Corporation.

 

II. TERMS AND CONDITIONS

 

1. Purpose

 

The purpose of this Restricted Stock Award is to further the interests of the
Corporation and its stockholders by providing incentives in the form of stock
awards to persons not previously Employees of the Corporation, or following a
bona fide period of non-employment, as an inducement material to the person’s
entering into employment with the Corporation within the meaning of Rule
5635(c)(4) of the NASDAQ Listing Rules.

 

4

 

 

2. Administration

 

2.1 Committee

 

(a) This Award shall be administered by the Board. The Board may, however,
appoint a Committee to administer the Award which shall consist of not less than
a sufficient number of disinterested members of the Board so as to qualify the
Committee to administer this Award as contemplated by Rule 16b-3 and Section
162(m) of the Code and to that end the Board may limit the participation of
Committee members in the Award to formula based or other awards. The Board may
remove members from or add members to the Committee. Vacancies on the Committee
shall be filled by the Board.

 

(b) The Board or Committee is authorized to (i) interpret and administer the
Award, (ii) grant waivers and accelerations of the Award and (iii) take any
other action necessary for the proper administration and operation of the Award

 

2.2 Effect of Determination

 

Determination of the Board or Committee shall be final, binding and conclusive
on the Participant. No member of the Board or Committee or any of its designee
shall be personally liable for any action or determination made in good faith
with respect to this Award.

 

3. The Award

 

3.1 Grant and Issuance of Shares

 

Upon the later of (a) the Grant Date and (b) the date the Notice shall have been
fully executed, the Participant shall acquire and the Corporation shall issue,
subject to the provisions of this Award Agreement, a number of Shares equal to
the Total Number of Restricted Stock set forth in the Notice. As a condition to
the issuance of the Shares, the Participant shall execute and deliver to the
Corporation, along with the Notice, the Assignment Separate from Certificate
duly endorsed (with date and number of Shares blank) in the form attached to the
Award Agreement.

 

3.2 Beneficial Ownership of Shares; Certificate Registration

 

The Participant hereby authorizes the Corporation, in its sole discretion, to
deposit the Shares with the Corporation’s transfer agent, including any
successor transfer agent, to be held in book entry form during the term of the
Escrow pursuant to Section 6. Furthermore, the Participant hereby authorizes the
Corporation, in its sole discretion, to deposit, following the term of such
Escrow, for the benefit of the Participant with any broker with which the
Participant has an account relationship of which the Corporation has notice any
or all Shares which are no longer subject to such Escrow. Except as provided by
the foregoing, a certificate for the Shares shall be registered in the name of
the Participant, or, if applicable, in the names of the heirs of the
Participant.

 

5

 

 

3.3 Issuance of Shares in Compliance with Law

 

The issuance of the Shares shall be subject to compliance with all applicable
requirements of federal, state or foreign law with respect to such securities.
No Shares shall be issued hereunder if their issuance would constitute a
violation of any applicable federal, state, or foreign securities laws or other
law or regulations or the requirements of any stock exchange or market system
upon which the stock may then be listed. The inability of the Corporation to
obtain from any regulatory body having jurisdiction the authority, if any,
deemed by the Corporation’s legal counsel to be necessary to the lawful issuance
of any Shares shall relieve the Corporation of any liability in respect of the
failure to issue such Shares as to which such requisite authority shall not have
been obtained. As a condition to the issuance of the Shares, the Corporation may
require the Participant to satisfy any qualifications that may be necessary or
appropriate, to evidence compliance with any applicable law or regulation and to
make any representation or warranty with respect thereto as may be requested by
the Corporation.

 

3.4 No Monetary Payment Required

 



The Participant is not required to make any monetary payment (other than to
satisfy applicable tax withholding, if any, with respect to the issuance or
vesting of the Shares) as a condition to receiving the Shares, the consideration
for which shall be services actually rendered or future services to be rendered
to the Corporation or for its benefit. Notwithstanding the foregoing, if
required by applicable law, the Participant shall furnish consideration in the
form of cash or services rendered to the Corporation or for its benefit having a
value not less than the par value of the Shares issued pursuant to the Award.

 

4. Vesting of Shares

 

The restrictions on the Restricted Stock shall expire and the Restricted Stock
shall become nonforfeitable as provided in the Notice.

 

5. Termination Of Service And Corporation Rcacquisition Right

 

5.1 Termination of Service

 

Except in the event of termination due to Participant’s death and Total
Disability, vesting of the Restricted Stock Award shall cease upon Participant’s
termination of service to the Corporation.

 

5.2 Termination of Service Due to Participant’s Death or Total Disability

 

In the event of a termination of service due to Participant’s death or Total
Disability, the Shares subject to the Restricted Stock Award shall immediately
be deemed Vested Shares.

 

5.3  Reacquisition Right

 

In the event that (a) the Participant’s service to the Corporation is terminated
or, (b) the Participant, the Participant’s legal representative, or other holder
of Shares acquired pursuant to this Award Agreement, attempts to sell, exchange,
transfer, pledge, or otherwise dispose of (other than pursuant to an
Change-in-Control), including, without limitation, any transfer to a nominee or
agent of the Participant, any Shares which are not Vested Shares (“Unvested
Shares”), the Corporation shall automatically reacquire the Unvested Shares, and
the Participant shall not be entitled to any payment therefor (the “Corporation
Reacquisition Right”).

 

6

 

 

6. Escrow

 

6.1  Appointment of Agent

 

To ensure that Shares subject to the Corporation Reacquisition Right will be
available for reacquisition, the Participant and the Corporation may appoint a
person or Corporation as their agent and as attorney-in-fact for the Participant
(the “Agent”) to hold any and all Unvested Shares and to sell, assign and
transfer to the Corporation any such Unvested Shares reacquired by the
Corporation pursuant to the Corporation Reacquisition Right. The Participant
understands that appointment of the Agent is a material inducement to make this
Restricted Stock Award and that such appointment is coupled with an interest and
is irrevocable. The Agent shall not be personally liable for any act the Agent
may do or omit to do hereunder as escrow agent, agent for the Corporation, or
attorney in fact for the Participant while acting in good faith and in the
exercise of the Agent’s own good judgment, and any act done or omitted by the
Agent pursuant to the advice of the Agent’s own attorneys shall be conclusive
evidence of such good faith. The Agent may rely upon any letter, notice or other
document executed by any signature purporting to be genuine and may resign at
any time.

 

6.2  Establishment of Escrow

 

The Participant authorizes the Corporation to deposit the unvested Shares with
the Corporation’s transfer agent to be held in book entry form, as provided in
Section 3.2, and the Participant agrees to deliver to and deposit with the Agent
each certificate, if any, evidencing the Shares and an Assignment Separate from
Certificate with respect to such book entry Shares and each such certificate
duly endorsed (with date and number of Shares blank) in the form attached to the
Award Agreement, to be held by the Agent under the terms and conditions of this
Section 6 (the “Escrow”). Upon the occurrence of a Change in Control or a
change, as described in Section 8, in the character or amount of any outstanding
stock of the corporation the stock of which is subject to the provisions of this
Award Agreement, any and all new, substituted or additional securities or other
property to which the Participant is entitled by reason of his ownership of the
Shares that remain, following such Change in Control or change described in
Section 8, subject to the Corporation Reacquisition Right shall be immediately
subject to the Escrow to the same extent as the Shares immediately before such
event. The Corporation shall bear the expenses of the Escrow.

 

6.3  Delivery of Shares to Participant

 

The Escrow shall continue with respect to any Shares for so long as such Shares
remain subject to the Corporation Reacquisition Right. Upon termination of the
Reacquisition Right with respect to Shares, the Corporation shall so notify the
Agent and direct the Agent to deliver such number of Shares to the Participant.
As soon as practicable after receipt of such notice, the Agent shall cause to be
delivered to the Participant the Shares specified by such notice, and the Escrow
shall terminate with respect to such Shares.

 

7

 

 

7. Board Discretion

 

The Board, in its discretion, may accelerate the vesting of the balance, or some
lesser portion of the balance, of the Restricted Stock at any time, subject to
the terms of the Award. If so accelerated, such Restricted Stock will be
considered as having vested as of the date specified by the Board.

 

8. Change in Control

 

In the event of a Change in Control, one hundred percent (100%) of the
Restricted Stock subject to this Award will vest on the date of the Change of
Control. In the event that any applicable law limits the Corporation’s ability
to accelerate the vesting of this Award, this Section 8 will be limited to the
extent required to comply with applicable law.

 

9. Tax Withholding

 

9.1 In General

 

Regardless of any action taken by the Corporation with respect to any or all
income tax, social insurance, payroll tax, payment on account or other
tax-related withholding obligations (the “Tax Obligations”), the Participant
acknowledges that the ultimate liability for all Tax Obligations legally due by
the Participant is and remains the Participant’s responsibility and that the
Corporation (a) makes no representations or undertakings regarding the treatment
of any Tax Obligations in connection with any aspect of the Restricted Stock,
including the grant, vesting or settlement of the award, the subsequent sale of
shares acquired pursuant to such settlement, or the receipt of any dividends and
(b) does not commit to structure the terms of the grant or any other aspect of
the award to reduce or eliminate the Participant’s liability for Tax
Obligations. The Participant shall pay or make adequate arrangements
satisfactory to the Corporation to satisfy all Tax Obligations of the
Corporation and any other Participating Corporation at the time such Tax
Obligations arise. In this regard, at the time the award is settled, in whole or
in part, or at any time thereafter as requested by the Corporation or any other
Participating Corporation, the Participant hereby authorizes withholding of all
applicable Tax Obligations from payroll and any other amounts payable to the
Participant, and otherwise agrees to make adequate provision for withholding of
all applicable Tax Obligations, if any, by each Participating Corporation which
arise in connection with the award. The Corporation shall have no obligation to
process the settlement of the award or to deliver shares until the Tax
Obligations as described in this Section have been satisfied by the Participant.

 

9.2 Withholding in Shares

 

Subject to compliance with applicable law, the Corporation may require the
Participant to satisfy all or any portion of the Tax Obligations by deducting
from Shares otherwise deliverable to the Participant in settlement of the Award
a number of whole Shares having a fair market value, as determined by the
Corporation as of the date on which the Tax Obligations arise, not in excess of
the amount of such Tax Obligations determined by the applicable minimum
statutory withholding rates.

 

8

 

 

10. Rights as Stockholder

 

Neither the Participant nor any person claiming under or through the Participant
will have any of the rights or privileges of a stockholder of the Corporation in
respect of any Shares deliverable hereunder unless and until certificates
representing such Shares (which may be in book entry form) will have been
issued, recorded on the records of the Corporation or its transfer agents or
registrars, and delivered to the Participant (including through electronic
delivery to a brokerage account). Notwithstanding any contrary provisions in
this Terms and Conditions, any quarterly or other regular, periodic dividends or
distributions (as determined by the Corporation) paid on Shares will not affect
unvested Restricted Stock, and no such dividends or other distributions will be
paid on unvested Restricted Stock or Restricted Stock that are vested but
unpaid. After such issuance, recordation and delivery, the Participant will have
all the rights of a stockholder of the Corporation with respect to voting such
Shares and receipt of dividends and distributions on such Shares.

 

11. No Effect on Employment

 

Subject to any employment contract with the Participant, the terms of such
employment will be determined from time to time by the Corporation, or the
affiliate employing the Participant, as the case may be, and the Corporation, or
the affiliate employing the Participant, as the case may be, will have the
right, which is hereby expressly reserved, to terminate or change the terms of
the employment of the Participant at any time for any reason whatsoever, with or
without good cause. The transactions contemplated hereunder and the vesting
schedule set forth in the Notice do not constitute an express or implied promise
of continued employment for any period of time. A leave of absence or an
interruption in service (including an interruption during military service)
authorized or acknowledged by the Corporation or the affiliate employing the
Participant, as the case may be, will not be deemed a termination of service for
the purposes of this Award.

 

12. Changes in Shares

 

In the event that as a result of a stock or extraordinary cash dividend, stock
split, distribution, reclassification, recapitalization, combination of the
Shares or the adjustment in capital stock of the Corporation or otherwise, or as
a result of a merger, consolidation, spin-off or other corporate transaction or
event, the Restricted Stock will be increased, reduced or otherwise affected,
and by virtue of any such event the Participant will in his capacity as owner of
unvested Restricted Stock that have been awarded to him (the “Prior Restricted
Stock”) be entitled to new or additional or different shares of stock, cash or
other securities or property (other than rights or warrants to purchase
securities); such new or additional or different Stocks, cash or securities or
property will thereupon be considered to be unvested Restricted Stock and will
be subject to all of the conditions and restrictions that were applicable to the
Prior Restricted Stock pursuant to the Notice and Terms and Conditions. If the
Participant receives rights or warrants with respect to any Prior Restricted
Stock, such rights or warrants may be held or exercised by the Participant,
provided that until such exercise, any such rights or warrants, and after such
exercise, any shares or other securities acquired by the exercise of such rights
or warrants, will be considered to be unvested Restricted Stock and will be
subject to all of the conditions and restrictions that were applicable to the
Prior Restricted Stock pursuant to the Notice and Terms and Conditions. The
Board in its sole discretion at any time may accelerate the vesting of all or
any portion of such new or additional shares of stock, cash or securities,
rights or warrants to purchase securities or shares or other securities acquired
by the exercise of such rights or warrants.

 

9



 

 

13. Address for Notices

 

Any notice to be given to the Corporation under the terms of this Award shall be
addressed to the Corporation, in care of Daniel J. O’Connor, President and Chief
Executive Officer, Advaxis, Inc., 305 College Road East, Princeton, NJ, 08540 or
at such other address as the Corporation may hereafter designate in writing.

 

14. Award is not Transferable

 

This Award and the rights and privileges conferred hereby shall not be sold,
pledged, assigned, hypothecated, transferred or disposed of any way (whether by
operation of law or otherwise) and shall not be subject to sale under execution,
attachment or similar process.. Upon any attempt to sell, pledge, assign,
hypothecate, transfer or otherwise dispose of this Award, or any right or
privilege conferred hereby, or upon any attempted sale under any execution,
attachment or similar process, this Award and the rights and privileges
conferred hereby immediately will become null and void.

 

15. Binding Agreement

 

Subject to the limitation on the transferability of this Award contained herein,
the Notice and this Terms and Conditions will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

 

16. Additional Conditions to Issuance of Certificates for Shares

 

The Corporation will not be required to issue any certificate or certificates
(which may be in book entry form) for Shares hereunder prior to fulfillment of
all the following conditions: (a) the admission of such Shares to listing on all
stock exchanges on which such class of stock is then listed; (b) the completion
of any registration or other qualification of such Shares under any U. S. state
or federal law or under the rulings or regulations of the Securities and
Exchange Commission or any other governmental regulatory body, which the Board
will, in its sole discretion, deem necessary or advisable; (c) the obtaining of
any approval or other clearance from any U. S. state or federal governmental
agency, which the Board will, in its sole discretion, determine to be necessary
or advisable; and (d) the lapse of such reasonable period of time following the
date of vesting of the Restricted Stock as the Board may establish from time to
time for reasons of administrative convenience.

 

17. Legends.

 

The Corporation may at any time place legends referencing the Corporation, the
Corporation Reacquisition Right, the Right of First Refusal, and any applicable
federal, state or foreign securities law restrictions on all certificates
representing the shares. The Participant shall, at the request of the
Corporation, promptly present to the Corporation any and all certificates
representing the shares in the possession of the Participant in order to carry
out the provisions of this Section.

 

10

 

 

18. Agreement Severable

 

In the event that any provision in the Notice or the Terms and Conditions is
held invalid or unenforceable, such provision will be severable from, and such
invalidity or unenforceability will not be construed to have any effect on, the
remaining provisions of this Award.

 

19. Modifications to the Award

 

This Notice and the Terms and Conditions constitute the entire understanding of
the parties on the subjects covered. The Participant expressly warrants that he
or she is not accepting this Award in reliance on any promises, representations,
or inducements other than those contained herein. Modifications to this Award
can be made only in an express written contract executed by a duly authorized
officer of the Corporation.

 

20. Arbitration

 

Any and all disputes whatsoever between a Participant and the Corporation
concerning the administration of this Award, the interpretation and effect of
the Notice and Terms and Conditions or the rights of Participant under the Award
shall be finally determined before one neutral arbitrator in Mercer County,
State of New Jersey, under the rules of commercial arbitration of the American
Arbitration Association then in effect and judgment upon any award by such
arbitrator may be entered in any Court having jurisdiction or application may be
made to such court for a judicial acceptance of the award and an order of
enforcement, as the case may be. The arbitrator hereunder shall have no power or
authority to award consequential, punitive or statutory damages.

 

21. Counterparts

 

The Award Agreement may be executed in counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.

 

22. Governing Law

 

This Award and the rights of the Corporation and the Participants shall be
governed and interpreted in accordance with the laws of the State of New Jersey.

 



 





 

This Award is granted to Participant as an inducement material to his entering
into employment with the Corporation within the meaning of Rule 5635(c)(4) of
the NASDAQ Listing Rules. In addition, notwithstanding any other provision of
the Award to the contrary, the Restricted Stock are granted either by a majority
of the Corporation’s independent directors or by the independent compensation
committee of the Board within the meaning of Rule 5605(a)(2) of the NASDAQ
Listing Rules.

 

By signing below, Participant: (a) acknowledges receipt of, and represents that
Participant has read and is familiar with the terms and conditions of the Award,
(b) accepts the Award subject to all of the terms and conditions set forth
herein, and (c) agrees to accept as binding, conclusive and final all decisions
or interpretations of the Board upon any questions arising under the Award.

 

11

 

 

ADVAXIS, INC.   PARTICIPANT         By: Daniel J. O’Connor   Signature   Its
President and Chief Executive Officer   Date:           Address: 305 College
Road East   Address:     Princeton, NJ 08540      

 

12

 

 

APPENDIX

 

Definitions

 

a) “Award” means this Restricted Stock Award.

 

b) “Beneficiary” means, where a Participant is within respect to any Award not
forfeitable by its terms on the death of the Participant entitled to any unpaid
portion thereof, such person or persons entitled thereto under the Participant’s
will or under the laws of descent and distribution;

 

c) “Board” means the Board of Directors of the Corporation.

 

d) “Change in Control” means a change in ownership or control of the Corporation
effected through any of the following transactions:

 

i. a merger, consolidation or other reorganization, unless securities
representing more than fifty percent (50%) of the total combined voting power of
the voting securities of the successor Corporation are immediately thereafter
beneficially owned, directly or indirectly, by the persons who beneficially
owned the Corporation’s outstanding voting securities immediately prior to such
transaction, or

 

ii. a sale, transfer or other disposition of all or substantially all of the
Corporation’s assets in liquidation or dissolution of the Corporation, or

 

iii. the acquisition, directly or indirectly by any person or related group of
persons (other than the Corporation or a person that directly or indirectly
controls, is controlled by, or is under common control with, the Corporation),
of beneficial ownership of securities possessing more than fifty percent (50%)
of the total combined voting power of the Corporation’s outstanding securities
pursuant to a transfer of the then issued and outstanding voting securities of
the Corporation by one or more of the Corporation’s Stockholders, or

 

iv. during any period of two (2) consecutive years, individuals who, at the
beginning of such period, constitute the Board (the “Incumbent Board”) cease for
any reason to constitute at least a majority of the Board, provided that any
person becoming a director of the Board subsequent to the date of the grant of
this Award whose election, or a nomination for election by the Corporation’s
Stockholders, was approved by the vote of at least a majority of the directors
then comprising the Incumbent Board (other than an election or nomination of any
individual whose initial assumption of office is in connection with an actual or
threatened election contest relating to the election of the directors of the
Board, as such terms are used in Rule 14a-l 1 of Regulation 14A promulgated
under the Exchange Act) shall be, for these purposes, considered as though such
person were a member of the Incumbent Board.

 

Anything in the foregoing to the contrary notwithstanding, a transaction shall
not constitute a Change in Control if its sole purpose is to change the legal
jurisdiction of the Corporation’s incorporation or to create a holding
Corporation that will be owned in substantially the same proportions by the
persons who held the Corporation’s securities immediately before such
transaction.

 

13

 

 

e) “Code” means the United States Internal Revenue Code of 1986, as amended and
in effect from time to time, or any successor statute.

 

f) “Committee” means the Committee of the Board or any successor committee as
described in Section 3.1, or, if there shall be no such Committee, the Board.

 

g) “Corporation” means Advaxis, Inc., a Delaware corporation, or any successor
corporation, and its subsidiaries and affiliates, incorporated or otherwise, in
which the Corporation shall own directly or indirectly at least fifty percent
(50%) of the interests.

 

h) “Employee” means any individual who is a salaried employee on the payroll of
the Corporation.

 

i) “Exchange Act” means the Securities Exchange Act of 1934, as amended and in
effect from time to time, or any successor statute.

 

j) “Rule 16b-3” means such rule as promulgated by the Securities and Exchange
Commission under the Exchange Act as now in force or as such regulation or
successor regulation shall be hereafter amended.

 

k) “Shares” means the shares of common stock of the Corporation, par value SO.
001 per share, and such other securities as may be substituted (or
resubstituted) for Shares pursuant to Section 14 hereof

 

1) “Totally Disabled” means a permanent and total disability within the meaning
of Section 22(e)(3) of the Code, provided that the Board or Committee in its
discretion, may determine whether a permanent and total disability exists in
accordance with uniform and nondiscriminatory standards adopted by the Board or
Committee from time to time.

 

14

 

 

ASSIGNMENT SEPARATE FROM CERTIFICATE

 

FOR VALUE RECEIVED the undersigned does hereby sell, assign and transfer unto

 

 



 __________________________________________________________
_______(_______________) shares of the Shares of Advaxis, Inc. standing in the
undersigned’s name on the books of said corporation represented by Certificate
No.___________________________ herewith and does hereby irrevocably constitute
and appoint_________________________________________ Attorney to transfer the
said stock on the books of said corporation with full power of substitution in
the premises.

 

Dated:               Signature         Print Name

 



15

 

